705 S.E.2d 346 (2010)
MUNGER, et al.
v.
STATE of NC, et al.
No. 130PA10.
Supreme Court of North Carolina.
November 5, 2010.
Robert F. Orr, Asheville, for Michael C. Munger, et al.
Burley B. Mitchell, Jr., Raleigh, for Google Inc., et al.
Norma S. Harrell, Special Deputy Attorney General, for State of NC, et al.
Jack Holtzman, Raleigh, for North Carolina Justice Center.
The following order has been entered on the motion filed on the 4th of November 2010 by NC Justice Center to File Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 5th of November 2010."